Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/02/2021 has been entered.

Response to Amendment
	This Non-Final Rejection is filed in response to Request for Continued Examination (RCE) filed 3/02/2021. 
	Claims 1, 8, 15, 22, & 24 are amended. 
In light of the amendments, Claim objections to Claim 22 are respectfully withdrawn. 
In light of the amendments, 35 U.S.C. 112(a) rejections are respectfully withdrawn.
Claims 1-25 remain pending. 

Response to Arguments
	Argument 1, Applicant argues on pg. 15-16 of Applicant Augments/Remarks Made in an Amendment that prior art does not teach “determining one or more proposed actions based at least in part on the one or more trigger events; eliciting further information from the user based on the one or more proposed actions and the observational data; initiating at least one action from the one or more proposed actions, wherein selecting the at least one action to be initiated is further based on the further information”
	Response to Argument 1, the agreement has been fully considered but is moot as the scope of the claims have changed. Newly found prior art () is applied to updated rejections. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Listing of Claims:  
Claims 1, 7, 8, 14, 15, & 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application NO. 2014/0067730 A1 “Kozloski”, in light of U.S. Application NO. 20180052842 “Hewavitharana”, and further in light of U.S. Application NO. 2014/0244429 A1 “Clayton”.
Claim 1:
 Kozloski teaches a computer-implemented method for a cognitive system to interact with a user, the method comprising: 
receiving, by a processor (i.e. Kozloski, para. [0008], processor that is coupled to the memory and operative to perform noted method steps), a cognitive system profile (i.e. Kozloski, para. [0014], the CDA makes use of a profile stored on the device that specifies various aspects of a user, such as, for example, state of the user's disease (advanced versus mild, etc.));	receiving (i.e. Kozloski, para. [0023], the invention can include a speech-recognition unit that analyzes speech during a user conversation), by the processor, observational data associated with the user (i.e. Kozloski, para. [0023], speech during a user conversation), wherein at least a portion of the observational data is received from one or more sensors (i.e. Kozloski, para. [0023-0024], speech-recognition unit);	 receiving (i.e. Kozloski, para. [0023], the system operates in an "environment" which provides it with inputs that include observations of user's behavior) environmental data associated with the user (i.e. Kozloski, para. [0024], observations of user's behavior and actions (speech data, video input, etc.) the time and location, other people involved in the current situation);	 extracting (i.e. Kozloski, para. [0025], the system maps these inputs into a state of the user and his/her environment) one or more features from the observational data (i.e. Kozloski, para. [0025-26], state variables can describe: … (a) various aspects describing a user's mental state (for example, the cognitive task he/she is performing (reading, writing, having a conversation, ect.) and the environmental data (i.e. Kozloski, para. [0027], (b) a user's environment, such as location (being at home, outside, etc.));	 storing the one or more features in a user profile (i.e. Kozloski, para. [0029, 0032], The agent uses the inputs and a model of a user and an environment that describes relationships among the state variables);	 analyzing the one or more features (i.e. Kozloski, para. [0014], generating and incorporating a confidence level and a situation-assessment component (SAC) to assess a current situation or a likely forecasted situation for the user) to determine a situational context (i.e. Kozloski, para. [0013], leveraging machine learning techniques to aid individuals with cognitive difficulties, specifically memory or other context-awareness issues, by providing prompts to the individual) for each of the one or more features (i.e. Kozloski, para. [0007], the user situation based on the context information) based on the cognitive system profile (i.e. Kozloski, para. [0014], the CDA makes use of a profile stored on the device that specifies various aspects of a user, such as, for example, state of the user's disease (advanced versus mild, etc.)) and the user profile (i.e. Kozloski, para. [0014], given several known variables such as personal information about the user/patient (for example, the names of his or her relatives) and some context-specific information from a particular conversation, the CDA can use probabilistic inference to estimate a probability that the user is talking about a particular person);	identifying one or more trigger events (i.e. Kozloski, para. [0007], analyzing input from at least one environmental sensor) based at least in part on the situational context for each of the one or more features (i.e. Kozloski, para. [0007], analyzing input from at least one environmental sensor to identify context information pertaining to a user situation);	 determining one or more proposed actions (i.e. Kozloski, para. [0007], determining an action with respect to information to be suggested to the user;) based at least in part on the one or more trigger events (i.e. Kozloski, para. [0007], determining is based on the likely subsequent cognitive task, the context information and information learned from at least one previous user situation);	 eliciting further information from the user (i.e. para. [0044-45], the CDA 102 can send a follow-up question to the patient's caregiver: "Is a daughter's husband's father's son the same as a daughter's brother-in-law?") based on (i.e. para. [0044], The patient says, "My daughter's husband's father just had an accident. Thank goodness his son was there to help . . . you know who I mean . . . ," and then pauses. The CDA 102 analyzes the patient's words and attempts to complete the open-ended sentence with the name of the person to whom she is referring);	 initiating at least one action from the one or more proposed actions (i.e. Kozloski, para. [0007], a confidence value to represent a level of certainty in the action, and providing the prompt to the user if the action has a confidence value greater than a threshold value), (i.e. Kozloski, para. [0026], the agent receives feedback (`reward`) for predicting each action in a form of a user's response specifying appropriateness of the current prediction), the one or more trigger events (i.e. Kozloski, para. [0032], conditional probabilities of observing a particular value of the variable given the values of some other variables), and the one or more features (i.e. Kozloski, para. [0032], variables describing the user and his/her environment) in the user profile (i.e. Kozloski, para. [0032], the agent adaptively updates (learns) the model of the user and environment based on the feedback, comparing the actual feedback with the predictions made by the system); and
 responsive to initiating the at least one action (i.e. para. [0056], Fig. 2, Step 210 includes providing the prompt to the user if the action has a confidence value greater than a threshold value corresponding to the action), soliciting feedback from the user (i.e. para. [0059], techniques depicted in FIG. 2 can additionally include generating a summary of the user situation and the context information, and distributing the summary to a pre-configured set of individuals for feedback) 
While Kozlozki teaches eliciting further information from the user and initiating a proposed action, Kozloski does not explicitly teach,
eliciting further information from the user based on the one or more proposed actions and the observational data;	 initiating at least one action from the one or more proposed actions wherein selecting the at least one action to be initiated is further based on the further information.
However, Hewavitharana teaches
eliciting further information from the user (i.e. Hewavitharana, para. [0125] prompt 1202 may instead ask the user "What type of style do you prefer, such as sneakers or running shoes?") based on the one or more proposed actions and the observational data (i.e. Hewavitharana, para. [0125], This type of question prompt formulation both informs the user of suggestions that may be relevant (e.g. due to inventory or past user interaction behaviors) to a successful search and gathers additional user input);	 initiating at least one action from the one or more proposed actions wherein selecting the at least one action to be initiated is further based on the further information (i.e. Hewavitharana, para. [0127], the dialog manager 216 may proceed with a search and output text and/or images of a few possibly relevant inventory items to the user. Prompt 1204 may thus announce "I found these sneakers:" and show images of (or, more generally, images characterizing) specific items).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add eliciting further information from the user based on the one or more proposed actions and the observational data and initiating at least one action from the one or more proposed actions wherein selecting the at least one action to be initiated is further based on the further information to Kozloski’s user device that solicits user feedback responsive to initiating an action, with eliciting further information from the user based on the one or more proposed actions and the observational data and initiating at least one action from the one or more proposed actions wherein selecting the at least one action to be initiated is further based on the further information as taught by Hewavitharana. One would have been motivated to combine Hewavitharana with Kozloski, and would have had a reasonable expectation of success in doing so, because the combination helps leverage existing inventories and curated databases to provide intelligent, personalized answers in predictive turns of communication between a human user and an intelligent online personal assistant (Hewavitharana, para. [0006]). 
While Kozloski does teach, responsive to initiating the at least one action and soliciting feedback from the user, Kozloski and Hewavitharana do not explicitly teach, wherein soliciting feedback from the user comprises 
displaying, on a display device, an anthropomorphic display for the user to provide the feedback.  
(i.e. Clayton, para. [0178], In response to user commands, the CPE may respond by displaying screen prompts, with audio, possibly including conversational responses) and soliciting feedback from the user (i.e. Clayton, para. [0178], In response to user commands, the CPE may respond by displaying screen prompts, with audio, possibly including conversational responses (e.g. "Are you ready to place the order?")).
Clayton further teaches wherein soliciting feedback from the user (i.e. Clayton, para. [0178], the animated figure may respond, "Would you like to go to the Nike home page or to the running shoe page?”) comprises displaying, on a display device (i.e. Clayton, para. [0178], the CPE may respond by answering the question using audible words, words displayed on a screen), an anthropomorphic display (i.e. Clayton, para. [0178], a user may control a CPE through conversation with an animated figure that may be a digital representation of a person, an animal, a cartoon character, or the like. Such an animated figure may appears in a box that is displayed on a screen) for the user to provide the feedback (i.e. Clayton, para. [0178], Interactions with such an animated figure may emulate conversations between people. For example, a user may instruct the animated figure, "Show me Nike products" and the animated figure may respond, "Would you like to go to the Nike home page or to the running shoe page?”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add displaying an anthropomorphic display for a user to provide feedback to the display of Kozloski-Hewavitharana’s user 

Claim 7: 
Kozloski, Hewavitharana, and Clayton teach the computer-implemented method of Claim 1.
Kozloski further teaches
wherein the cognitive system profile comprises: a communication protocol comprising instructions for interacting with the user (i.e. Kozloski, para. [0034], FIG. 1 depicts an output system 118 (also referred to herein as a communication component) that produces an output prompt to communicate the decided-upon action to the user 120).  

Claim 8: 
Claim 8 is the system Claim of Claim 1 and is rejected for similar reasons.

Claim 14: 
Kozloski, Hewavitharana, and Clayton teach the system of Claim 8.
Kozloski further teaches
(i.e. Kozloski, para. [0034], FIG. 1 depicts an output system 118 (also referred to herein as a communication component) that produces an output prompt to communicate the decided-upon action to the user 120).  

Claim 15: 
Claim 15 is the computer program product of Claim 1 and is rejected for similar reasons. 

Claim 21: 
Claim 21 is the computer program product of claim 8 and is rejected for similar reasons.

Claim 22: 
Claim 22 is the computer-implemented method of Claim 1 and Claim 8 and is rejected for similar reasons. 
	  
Claim 24: 
Claim 22 is the computer program product for a cognitive system claim of Claim 1 and is rejected for similar reasons. 

Claim 25: 

Kozloski further teaches 
prompting the user for additional user data (i.e. Kozloski, para. [0045], the CDA 102 can send a follow-up question to the patient's caregiver: "Is a daughter's husband's father's son the same as a daughter's brother-in-law?") based at least in part on the communication model (i.e. Kozloski, para. [0045], the system determines that it does not have enough information to make a sufficient decision about its next action, and the system can request more information from the user) and the user profile (i.e. Kozloski, para. [0044], Although the system knows that the patient's daughter's brother-in-law is named Harry, the system is not confident enough to prompt the patient (user) with that information. The system may know such information, for example, because it has encountered this relationship described in a user's email or because this relationship is learned from an analysis of twitter conversations, voice conversations, medical records, profiles, and/or other user recordings or documents);
 updating the communication model based at least in part on the additional user data (i.e. Kozloski, para. [0045], the learning component 110 summarizes the situation and context and distributes this information electronically to a pre-configured set of advisors, family-members, and/or caregivers, whose responses are incorporated into the system's analysis data for future use). 

Claims 2, 4, 9, 11, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application NO. 2014/0067730 A1 “Kozloski”, in light of U.S. Application NO. 20180052842 “Hewavitharana”, in light of U.S. Application NO. 2014/0244429 A1 “Clayton”, as applied to claims 1, 8, and 15 above, and further in light of U.S. Application NO. 2017/0337838 “Elkon”, as previously cited in Final-Rejection filed 12/2/2020.
Claim 2: 
Kozloski, Hewavitharana, and Clayton teach the computer-implemented method of Claim 1.
Kozloski, Hewavitharana, and Clayton do not explicitly disclose further comprising: responsive to initiating the at least one action, receiving user input data; extracting one or more user input features from the user input data; analyzing the one or more user input features to determine a situational context for each of the one or more user input features; updating the user profile based on the situational context for each of the one or more features; based at least in part on the situational context of the one or more user input features, adjusting the one or more proposed actions; initiating at least one new action from the one or more proposed actions; storing the at least one new action and the one or more user input features in the user profile.  
However, Elkon teaches responsive to initiating the at least one action (i.e. Elkon, para. [0119], Fig. 5, upon initiation of learning style preference assessment, questions and/or tasks are displayed to the user at step 502), receiving user input data (i.e. Elkon, para. [0119], Fig. 5, Receive responses to learning style preference questions and/or tasks, 504);(i.e. The user's selections, answers, and/or responses are transmitted to and received at the assessment server (step 504); para. [0119]);	 analyzing the one or more user input features (i.e. Elkon, para. [0120], quantitative assessment where the learning style preference assessment is based off of specific measurements resultant from the user's selection of an answer to a given question and/or task) to determine a situational context (i.e. Elkon, para. [0122], Task 1A is configured to determine whether an individual's learning style preference includes a preference for intrapersonal or interpersonal study) for each of the one or more user input features (i.e. Elkon, para. [0120], the user's selection of an answer to a given question and/or task);	 updating the user profile based on the situational context for each of the one or more features (i.e. Elkon, para. [0126], step 506, the calculated learning style preference outcome (e.g., one or more of the learning style preferences shown in FIG. 10) is stored in the user profile (step 508));	 based at least in part on the situational context of the one or more user input features (i.e. Elkon, para. [0122], If the user selects "Self", the selection is recorded and the learning style preference code "SLF" is associated with Task 1A), adjusting the one or more proposed actions (i.e. Elkon, para. [0124], Upon completion of answering each question, the results associated with each task (i.e., Tasks 1A-6B) are transmitted to the assessment server 102 where the learning style preference for the user is calculated);	 initiating at least one new action (i.e. Elkon, para. [0134], Fig. 6, Transmit and display targeted education content, 608, it is noted that “digital content 1300 is adapted for a user with a learning style preference including linguistic, visual, and/or math/logic attributes who optimally learns subject matter that is in a written format) from the one or more proposed actions (i.e. Elkon, para. [0129], At step 604, method 600 includes the searching and identification of educational content for content that is appropriate and/or designed for one or more specific learning style preferences);	 storing the at least one new action (i.e. Elkon, para. [0136], a students' response to the previously provided targeted educational content) and the one or more user input features in the user profile (i.e. Elkon, para. [0136], Fig. 6, step 610 as learning style preference assessment is performed over time, a students' response to the previously provided targeted educational content can be assessed and the students learning style preference assessment contained within the user's profile can be modified accordingly).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add updating the user profile based on the situational context for each of the one or more features; based at least in part on the situational context of the one or more user input features, adjusting the one or more proposed actions; initiating at least one new action from the one or more proposed actions; storing the at least one new action and the one or more user input features in the user profile to the cognitive assistance device of Kozloski-Hewavitharana-Clayton, and updating the user profile based on the situational context for each of the one or more features; based at least in part on the situational context of the one or more user 

Claim 4: 
Kozloski, Hewavitharana, and Clayton teach the computer-implemented method of Claim 1.
Kozloski, Hewavitharana, and Clayton do not explicitly disclose wherein the determining the situational context for each of the one or more features comprises: analyzing the user profile including previous features extracted from previous observational data and previous environmental data; and comparing the one or more features to the previous features to determine the situational context for each of the one or more features, wherein a situational context is associated with each of the previous features.
However, Elkon teaches wherein the determining the situational context (i.e. Elkon, para. [0128], content specific to a user's learning style preference) for each of the one or more features comprises: analyzing the user profile (i.e. Elkon, para. [0128], At step 602, the assessment server 102 accesses a user profile stored in database 104 to obtain the learning style preference(s) associated with the user) comprising historical data (i.e. Elkon, para. [0167], answers for the clinical profile questionnaire) including previous features extracted from previous observational data (i.e. Elkon, para. [0136], learning style preference assessment is performed over time, a students' response to the previously provided targeted educational content can be assessed and the students learning style preference assessment contained within the user's profile can be modified accordingly) and previous environmental data (i.e. Elkon, para. [0167], an associated user questionnaire includes questions directed to: (i) environmental factors (e.g., adoption, bilingual, presence of parent, other family occurrences/characteristics, etc.));	 and comparing the one or more features to the previous features (i.e. Elkon, para. [0129], step 604, method 600 includes the searching and identification of educational content for content that is appropriate and/or designed for one or more specific learning style preferences) to determine the situational context (i.e. Elkon, para. [0128], user's learning style preference) for each of the one or more features (i.e. Elkon, para. [0129], the educational content may additionally be appropriate and/or designed for one or more of a specific age group, a specific subject, a specific class, a specific grade-level, etc.), wherein a situational context is associated with each of the previous features (i.e. Elkon, para. [0131], For each of the specified grade-levels (i.e., grades 1-8) database 104 includes various formats of content which are tagged or otherwise identified with a learning style preference).  


Claim 9: 
Claim 16 is the system claim of claim 2 and is rejected for similar reasons. 

Claim 11: 
Claim 11 is the system claim of Claim 4 and is rejected for similar reasons. 

Claim 16: 
Claim 16 is the computer program product of claim 2 and is rejected for similar reasons. 

Claim 18: 
Claim 18 is the computer program product Claim of claim 4 and is rejected for similar reasons. 

Claims 5, 12, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application NO. 2014/0067730 A1 “Kozloski”, in light of U.S. Application NO. 20180052842 “Hewavitharana”, in light of U.S. Application NO. 2014/0244429 A1 “Clayton”, as applied to claims 1, 8, and 15 above, and further in light of U.S. Application NO. 2013/0346347 “Patterson”, as previously cited in Final-Rejection filed 12/2/2020.
Claim 5: 
Kozloski, Hewavitharana, and Clayton teach the computer-implemented method of Claim 1.
Kozloski, Hewavitharana, and Clayton do not explicitly teach further comprising: receiving, by the processor, additional observational data associated with the user; receiving additional environmental data; extracting one or more additional features from the additional observational data and the additional environmental data; comparing the one or more additional features to the one or more features to identify to determine that a threshold level of change exists; based at least in part on a determination that the 
However, Patterson teaches receiving, by the processor, additional observational data associated with the user (i.e. Patterson, para. [0214], context-related data may include mobile platform 802's call history (e.g., contacts called most frequently), information corresponding to the user's relationships with other contacts);	 receiving additional environmental data (i.e. Patterson, para. [0190], data indicating changes to the environment);	 extracting one or more additional features from the additional observational data (i.e. Patterson, para. [0215], phone number data 826, 834, 842, and 850 may include information regarding each respective person's phone number) and the additional environmental data (i.e. Patterson, para. [0198], the mobile platform may be able to detect if it is moving toward the son's location, the daughter's location, and/or the wife's location);	 comparing the one or more additional features (i.e. Patterson, para. [0198], the mobile platform may be able to determine its velocity, possibly consistent with the movement of the user's car) to the one or more features (i.e. Patterson, para. [0190], “state information such as moving from "home" to "at work””, it is noted that the original one or more features is interpreted as moving from a starting location such as “home”) to identify to determine that a threshold level of change exists (i.e. Patterson, para. [0190], context may include data indicating changes to the environment or state information such as moving from "home" to "at work,");	 based at least in part on a determination that the threshold level of change exists (i.e. Patterson, para. [0190], data indicating changes to the environment), analyzing the one or more additional features (i.e. Patterson, para. [0198], the mobile platform may be able to determine its velocity, possibly consistent with the movement of the user's car) to determine a situational context (i.e. Patterson, para. [0198], the mobile platform may determine the context to be changing locations; para. [0190]) for each of the one or more additional features (i.e. the mobile platform may be able to detect if it is moving toward the son's location, the daughter's location, and/or the wife's location);	 and updating the one or more proposed actions (i.e. Patterson, para. [0199], the mobile platform may suggest the user call the son, perhaps by displaying the son's phone number as a "Suggested Call" and/or "Suggested Number" on the phone dialing application's user interface) based at least in part on the situational context (i.e. Patterson, para. [0199], the mobile platform's current direction toward the son's location) for each of the one or more additional features (i.e. Patterson, para. [0199], Based on the location and/or velocity of the mobile platform).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add receiving, by the processor, additional observational data associated with the user; receiving additional environmental data; extracting one or more additional features from the additional observational data and the additional environmental data to the cognitive assistance device of Kozloski-Hewavitharana-Clayton, and receiving, by the processor, additional 

Claim 12: 
Claim 12 is the system claim of Claim 5 and is rejected for similar reasons. 

Claim 19: 
Claim 19 is the computer program product claim of Claim 5 and is rejected for similar reasons. 

Claims 6, 13, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application NO. 2014/0067730 A1 “Kozloski”, in light of U.S. Application NO. 20180052842 “Hewavitharana”, in light of U.S. Application NO. 2014/0244429 A1 “Clayton”, and further in light of U.S. Application NO. 2013/0346347 “Patterson”, as applied to claims 5, 12, & 19 above, and further in light of U.S. Application NO. 9,495,874 “Zhu”, as previously cited in Final-Rejection filed 12/2/2020.
Claim 6: 

Kozloski, Hewavitharana, Clayton, and Patterson do not explicitly teach further comprising: based at least in part on a determination that the threshold level of change does not exist, adjusting the one or more proposed actions and initiating at least one new action from the one or more proposed actions.  
However, Zhu teaches further comprising: based at least in part on a determination that the threshold level of change does not exist (i.e. Zhu, Col. 18, lines 45-49, the vehicle may use its sensors to detect the presence of objects in the vehicle's path. If the vehicle determines that a collision is imminent yet the driver has taken no action to avoid the collision) adjusting the one or more proposed actions (i.e. Zhu, Col. 18, lines 24-26, computer may consider the geometry of the vehicle when calculating and executing maneuvers such as lane changes or evasive actions; para. (86))	 and initiating at least one new action from the one or more proposed actions (i.e. Zhu, Col. 18, lines 49-52, the vehicle may provide the driver with a warning and absent further correction by the driver, take one or more evasive actions such as slowing, stopping or turning the vehicle).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add based at least in part on a determination that the threshold level of change does not exist, adjusting the one or more proposed actions and initiating at least one new action from the one or more proposed actions to the cognitive assistance device of Kozloski-Hewavitharana-Clayton-

Claim 13: 
Claim 13 is the system Claim of claim 6 and is rejected for similar reasons. 

Claim 20:
Claim 20 is the computer program product of claim 6 and is rejected for similar reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        




/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171